Citation Nr: 1002417	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for Buerger's disease 
of the bilateral lower extremities, to include as secondary 
to service-connected diabetes mellitus.  

3.  Entitlement to a compensable rating for pulmonary 
tuberculosis.  

4.  Entitlement to an increased initial rating for peripheral 
neuropathy of the left lower extremity, currently rated 10 
percent disabling.  

5.  Entitlement to an increased initial rating for peripheral 
neuropathy of the right lower extremity, currently rated 10 
percent disabling.  

6.  Entitlement to individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 
1968.  

The issues of service connection for bilateral hearing loss, 
Buerger's disease of the bilateral lower extremities, to 
include as secondary to service-connected diabetes mellitus, 
and an increased rating for pulmonary tuberculosis come to 
the Board of Veterans' Appeals (Board) from a November 2006 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received 
in May 2007, a statement of the case was issued in September 
2007, and a substantive appeal was received in October 2007.  
The issues of increased initial ratings for peripheral 
neuropathy of the bilateral lower extremities come to the 
Board from March 2008 and August 2008 rating decisions of a 
VA RO.  The issue of entitlement to TDIU comes to the Board 
from an August 2008 rating decision.  Notices of disagreement 
for the peripheral neuropathy and TDIU issues were received 
in August 2008, a statement of the case was issued in 
December 2008, and a substantive appeal was received in 
January 2009.  The Veteran testified at a hearing before the 
Board in July 2009.  

The November 2005 rating decision also denied service 
connection for hyperglycemia and erectile dysfunction, but 
service connection for diabetes mellitus was subsequently 
granted by rating decision in October 2007 and service 
connection for erectile dysfunction was subsequently granted 
by rating decision in March 2008.  The issues of service 
connection for hyperglycemia and erectile dysfunction are 
therefore no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the July 2009 Board hearing, the Veteran indicated that he 
was treated at the Asheville VA Medical Center (VAMC) within 
the previous six months.  The RO should obtain the Veteran's 
up-to-date VA medical records.

The Board notes that the Veteran has voiced an argument that 
Buerger's disease is aggravated by the service-connected 
diabetes mellitus.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2009).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  

With regard to the issue of whether there is aggravation, 
such matters involve medical questions and must be addressed 
by medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

With regard to the TDIU claim, the Veteran currently is in 
receipt of service connection for multiple disabilities, 
resulting in a combined rating of 80 percent.  No disability 
is evaluated as greater than 30 percent disabling.  A TDIU 
may be awarded when there are two or more disabilities, at 
least one disability must be ratable at 40 percent or more, 
and any additional disabilities must result in a combined 
rating of 70 percent or more, and the disabled person must be 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).

Because the Veteran's claims are being remanded, and because 
adjudication of these claims may impact adjudication of the 
Veteran's TDIU claim, the Board concludes that these claims 
are inextricably intertwined.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Given the foregoing, the 
Veteran's TDIU claim also must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding VA treatment records that 
have not been associated with the claims file 
already.  

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any current Buerger's disease of the 
bilateral lower extremities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are 
performed, the examiner should:

a) diagnose any current Buerger's 
disease of the bilateral lower 
extremities shown to exist;

b) opine whether any such Buerger's 
disease of the bilateral lower 
extremities is at least as likely as 
not related to the Veteran's service-
connected diabetes mellitus;

c) if not, opine whether any such 
Buerger's disease of the bilateral 
lower extremities is aggravated by the 
Veteran's service-connected diabetes 
mellitus; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

3.  After completion of the foregoing, 
readjudicate the service connection and 
increased rating claims.  Then, the RO 
should readjudicate the Veteran's TDIU 
claim.  If the benefits sought on 
appeal remain denied, the Veteran and 
his service representative should be 
provided a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


